Citation Nr: 1029024	
Decision Date: 08/03/10    Archive Date: 08/16/10

DOCKET NO.  09-25 234	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to an initial higher rating for onychocryptosis, 
right hallux-medial border, currently evaluated as 10 percent 
disabling.  

2.  Entitlement to a total disability rating based on individual 
unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

J. N. Moats, Counsel


INTRODUCTION

The Veteran had active duty service from September 1943 to 
January 1946.
 
This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2008 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA), which 
granted service connection for onychocryptosis, right hallux-
medial border.  A notice of disagreement was received in November 
2008, a statement of the case was issued in June 2009, and a 
substantive appeal was received in July 2009.   A Board hearing 
at the local RO was held in June 2010.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issue of entitlement to TDIU is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran's service-connected onychocryptosis, right hallux-
medial border is manifested by intermittent pain at the medial 
border of the right great toe, but does not more nearly 
approximate a moderately severe foot injury.




CONCLUSION OF LAW

The criteria for entitlement to an initial disability rating in 
excess of 10 percent for onychocryptosis, right hallux-medial 
border, have not been met.  38 U.S.C.A.  §§ 1155, 5107 (West 
2002); 38 C.F.R. Part 4, including §§ 4.7, 4.14, 4.40, 4.45, 
4.71a, Diagnostic Code 5280, 4.118, Diagnostic Code 7804 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126; 
see also 38 C.F.R.  §§ 3.102, 3.156(a), and 3.326(a), VA has a 
duty to notify the claimant of any information and evidence 
needed to substantiate and complete a claim, and of what part of 
that evidence is to be provided by the claimant and what part VA 
will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 
38 C.F.R § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).

Duty to Notify

Initially, the Board notes that since the issue in this case 
(entitlement to assignment of a higher initial rating) is a 
downstream issue from that of service connection (for which a 
VCAA letter was duly sent in May 2008), another VCAA notice is 
not required.  The United States Court of Appeals for Veterans 
Claims has determined that the statutory scheme does not require 
another VCAA notice letter in a case such as this where the 
veteran was furnished proper VCAA notice with regard to the claim 
of service connection itself.  See Dingess v. Nicholson, 19 
Vet.App. 473, 491 (2006).  

The record shows that in the May 2008 VCAA letter, the appellant 
was informed of the information and evidence necessary to warrant 
entitlement to the underlying claim of service connection.  The 
appellant was also advised of the types of evidence VA would 
assist him in obtaining as well as his own responsibilities with 
regard to identifying relevant evidence.  See Quartuccio v. 
Principi, 16 Vet.App. 183 (2002); Charles v. Principi, 16 
Vet.App. 370 (2002).

The United States Court of Appeals for Veterans Claims' (Court) 
decision in Pelegrini v. Principi, 18 Vet.App. 112 (2004) held, 
in part, that a VCAA notice as required by 38 U.S.C. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction decision on a claim for VA 
benefits.  In this case, the RO provided VCAA notice to the 
Veteran in May 2008, which was prior to the September 2008 rating 
decision.  Accordingly, the requirements the Court set out in 
Pelegrini have been satisfied.

Further, the notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service and 
the disability; 4) degree of disability; and 5) effective date of 
the disability.  Dingess v. Nicholson, 19 Vet.App. 473 (2006).  
In the present appeal, the appellant was provided with notice of 
what type of information and evidence was needed to substantiate 
the underlying claim for service connection.  Further, the May 
2008 letter gave notice of the types of evidence necessary to 
establish a disability rating and effective date for the 
disability on appeal. 

At this point the Board acknowledges the decision of the United 
States Court of Appeals for Veterans Claims (Court) in Vazquez-
Flores v. Peake, 22 Vet.App. 37 (2008) which noted that for an 
increased-compensation claim, section § 5103(a) requires, at a 
minimum, that the Secretary notify the claimant that, to 
substantiate a claim, the claimant must provide, or ask the 
Secretary to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and daily 
life.  The Court further indicated, among other things, that if 
the Diagnostic Code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability rating 
that would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the disability 
and the effect that worsening has on the claimant's employment 
and daily life (such as a specific measurement or test result), 
VA must provide at least general notice of that requirement to 
the claimant.  

Although the RO sent notice to the Veteran in December 2008 in 
compliance with Vazquez-Flores, the Board believes that the 
nature of the present appeal is somewhat different from the 
situation addressed in Vazquez-Flores because the present appeal 
involves the issue of a higher initial rating, not a claim for an 
increased rating.  Regardless, the U.S. Court of Appeals for the 
Federal Circuit recently reversed the Court's holding in Vazquez-
Flores, to the extent the Court imposed a requirement that VA 
notify a Veteran of alternative diagnostic codes or potential 
"daily life" evidence.  Reviewing the May 2008 and December 
2008 correspondences in light of the Federal Circuit's decision, 
the Board finds that the Veteran has received 38 U.S.C.A. 
§ 5103(a)-compliant notice as to his claim.

In sum, the Veteran has received all essential notice, has had a 
meaningful opportunity to participate in the development of his 
claims, and is not prejudiced by any technical notice deficiency 
along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004).  In any event, the Veteran has not demonstrated any 
prejudice with regard to the content of the notice.  See Shinseki 
v. Sanders, 129 S.Ct.1696 (2009) (Reversing prior case law 
imposing a presumption of prejudice on any notice deficiency, and 
clarifying that the burden of showing that an error is harmful, 
or prejudicial, normally falls upon the party attacking the 
agency's determination.)  See also Mayfield v. Nicholson, 444 
F.3d 1328, 1333-34 (Fed. Cir. 2006).  

Duty to Assist

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the law 
and regulations.  The record in this case includes service 
treatment records, VA treatment records, private treatment 
records,  a VA examination report and Board hearing testimony.  
The Board finds that the record as it stands includes adequate 
competent evidence to allow the Board to decide the case and no 
further action is necessary.  See generally 38 C.F.R.  
§ 3.159(c)(4).  No additional pertinent evidence has been 
identified by the claimant.   

The Veteran was afforded a VA examination in May 2008.  
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The examination 
report obtained contains sufficient information to decide the 
issue on appeal.  See Massey v. Brown, 7 Vet.App. 204 (1994).  
Thus, the Board finds that a further examination is not 
necessary. 

For all the foregoing reasons, the Board concludes that VA's 
duties to the claimant have been fulfilled with respect to the 
issue on appeal. 

Analysis

The Veteran is seeking an initial rating in excess of 10 percent 
for his service-connected onychocryptosis, right hallux-medial 
border.  Disability evaluations are determined by the application 
of the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates the 
criteria required for that rating.  Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7.  
 
In order to evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete medical 
history of the veteran's condition.  Schafrath v. Derwinski, 
1 Vet.App. 589, 594 (1991).  Where, as in the instant case, the 
appeal arises from the original assignment of a disability 
evaluation following an award of service connection, the severity 
of the disability at issue is to be considered during the entire 
period from the initial assignment of the disability rating to 
the present time.  See Fenderson v. West, 12 Vet.App. 119 (1999).

The RO has rated the Veteran's disability under Diagnostic Code 
7804 by analogy, which provides a maximum 10 percent rating for 
superficial scars that are painful on examination.  38 C.F.R. 
§ 4.118.  During the course of the appeal, effective October 23, 
2008, VA amended criteria for rating the skin so that it more 
clearly reflects VA's policies concerning the evaluation of 
scars.  Specifically, these amendments concern 38 C.F.R. § 4.118, 
Diagnostic Codes 7800-7805.  The amendments apply to all 
applications for benefits received by VA on or after October 23, 
2008.  See 73 Fed. Reg. 54,708 (September 23, 2008).  
Nevertheless, even though the Veteran's claim was received prior 
to this date, it appears that the RO considered these amendments 
in its August 2009 supplemental statement of the case.  

Under the new criteria, Diagnostic Code 7804 is for application 
when scars are unstable or painful and provides for a 20 percent 
rating when there are three or four scars that are unstable or 
painful and a 30 percent rating when there are five or more that 
are unstable or painful.  Note (1) provides that an unstable scar 
is one where, for any reason, there is frequent loss of covering 
of skin over the scar.  Note (2) states that if one or more scars 
are both unstable and painful, add 10 percent to the evaluation 
that is based on the total number of unstable or painful scars.  
Further, Note (3) states that scars evaluated under diagnostic 
codes 7800, 7801, 7802, or 7805 may also receive an evaluation 
under this diagnostic code, when applicable.  

In the instant case, the Board must also determine whether a 
higher rating is applicable under Diagnostic Codes pertaining to 
the foot.  Disabilities of the foot are rated under Diagnostic 
Codes 5276 to 5284.  38 C.F.R. § 4.71a.  Initially, the Board 
notes that Diagnostic Codes 5277, 5279, 5280, 5281 and 5282 do 
not provide for ratings in excess of 10 percent and, thus, are 
not applicable to the instant analysis.  Further, based on the 
evidence of record discussed in more detail below, Diagnostic 
Codes 5276, 5278  and 5283 are not for application in the instant 
case because there has been no objective finding of flatfoot 
(Diagnostic Code 5276), claw foot (Diagnostic Code 5278) or 
malunion or nonunion of tarsal or metatarsal bones (Diagnostic 
Code 5283).

Specifically, the Veteran has claimed that his foot disability 
warrants a higher rating under Diagnostic Code 5284, which 
provides criteria for rating other foot injuries.  A moderate 
foot injury warrants a 10 percent disability evaluation.  A 
moderately severe foot injury warrants a 20 percent disability 
evaluation and a severe foot injury is assigned a 30 percent 
disability evaluation.  A note to Diagnostic Code 5284 provides 
that a 40 percent disability evaluation will be assigned for 
actual loss of use of the foot.  38 C.F.R. § 4.71a, Diagnostic 
Code 5284.

The Board has thoroughly reviewed the medical evidence of record.  
The Veteran was afforded a VA examination in May 2008.  The 
claims file was reviewed.  The Veteran reported an ingrown 
toenail, right great toe-medial border.  The Veteran continued to 
have pain on the border of the nail with walking and standing 
when he was close to having his nails cut.  He went to the VA 
every two months for his nails.  He reported redness while 
standing and walking and lack of endurance of the entire foot 
while standing and walking.  He denied stiffness, fatigability, 
weakness or other symptoms.  The Veteran stated that he was able 
to stand for 15 to 30 minutes, but was unable to walk more than a 
few yards.  Assistive aids/devices were not needed.  

On physical examination, there was no objective finding of 
painful motion, swelling, instability, weakness, hammertoes, 
hallux valgus or rigidus, skin or vascular abnormality, pes cavus 
(clawfoot), malunion or nonunion of tarsal or metatarsal bones, 
flatfoot or muscle atrophy.  The examiner did observe tenderness 
and abnormal weight bearing.  An ingrown toenail was observed 
that was painful at the medial border, but there was no 
infection, erythema or edema.  The Veteran walked with pressure 
off the nail and on his heels.  However, his gait was not 
considered antalgic and there was no limp.  It was noted that the 
Veteran retired in December 1999 because he was eligible by age 
or duration of work.  The diagnosis was onychocryptosis, right 
hallux-medial border.  The problem associated with the diagnosis 
was ingrown toenail, right great toe.  The disability was found 
to have a mild effect on traveling and a severe effect on chores 
and exercise.  However, the examiner determined that there was no 
effect on the following daily activities: shopping, sports, 
recreation, feeding, bathing, dressing, toileting, grooming or 
driving.  The pain increased between visits to the podiatrist, 
due to growth of nail.  

Given that the claims file was reviewed by the examiner and the 
examination report sets forth detailed examination findings in a 
manner which allows for informed appellate review under 
applicable VA laws and regulations, the Board finds the 
examination to be sufficient for rating purposes.  
 
A March 2008 private opinion from Hollington Y. Tong, D.P.M., 
provided that the Veteran first presented in March 1991, with a 
chief complaint of infected, ingrown, abscessed hallux toenail.  
He was given an injection and the ingrown nail was excised.  
Through the years, he received orthotic treatment and wore 
inserts in his shoes.  He also was treated for ingrown toenails.  
He last visited the office in January 2000.  A May 2008 private 
opinion from Brian Elchinoff, D.P.M., stated that he had treated 
the Veteran for approximately 20 years for ingrown nail to the 
great toe.  Treatment had been to avulse the ingrown nail under 
local anesthesia and follow up care of appropriate antibiotic 
therapy, soaks and bandaging.  

VA treatment records showed that every couple of months, the 
right great toenail was debrided and the incurvated nail was 
slanted back.  On examination, the toe was consistently described 
as discolored, thickened, subungal debris, and elongated 
incurvated medial nail right.  There were no signs of infection, 
corns, calluses, ulcers or contributing deformities.  The 
assessment was ingrown nail and onychomycosis.   

At the Board hearing, the Veteran asserted that a higher rating 
was warranted under Diagnostic Code 5284 because he had problems 
wearing certain shoes and every couple of months he had to have 
partial removal of the toenail.  He experienced foot pain and 
fatigue and indicated that he walked with a limp as the toenail 
grew back.  He also provided that it affected his employability 
because he had to take different positions because he could not 
work certain jobs on the dock as he could not wear steel-toe 
shoes.  

Based on the evidence of record, the Board must find that a 
rating in excess of 10 percent for the Veteran's service-
connected onychocryptosis, right hallux-medial border, is not 
warranted.  Under the old Diagnostic Code 7804, a rating in 
excess of 10 percent is not available.  Further, a higher rating 
is also not warranted under the new Diagnostic Code 7804 because 
the Veteran's disability cannot be deemed analogous to three or 
four painful scars as the only area affected is the great right 
toenail along the medial border.  

The Board has also determined that a higher rating would not be 
warranted under the remaining applicable diagnostic codes for the 
skin under both the old and new criteria.  Under the old 
criteria, Diagnostic Code 7800 only applies to disfigurement of 
the head, face or neck.  There has been no evidence that the area 
affected exceeded 12 square inches to warrant a higher rating 
under Diagnostic Code 7801.  A rating in excess of 10 percent is 
not available under Diagnostic Codes 7802 and 7803.  Further, 
there has been no objective finding of limitation of function so 
Diagnostic Code 7805 would not be applicable.  Lastly, there is 
no evidence that 20 to 40 percent of the entire body or exposed 
areas affected are involved to warrant a higher rating under 
Diagnostic Code 7806.  See 38 C.F.R. § 4.118.  Moreover, a higher 
rating is also not warranted under the new criteria for 
Diagnostic Codes 7800, 7801, 7802 and 7805 because 7800 through 
7802 only apply to burn scars and the Board has considered below 
any other disabling effects as provided under Diagnostic Code 
7805.  38 C.F.R. § 4.118 (effective October 23, 2008).   

Importantly, the evidence of record does not show that the 
Veteran has moderately severe foot injuries or greater to warrant 
a higher evaluation under Diagnostic Code 5284.  At the VA 
examination, although the examiner indicated a severe effect on 
chores and exercise, he determined that there was no effect on 
the majority of the Veteran's activities of daily living.  
Moreover, although pain and abnormal weight bearing were noted on 
examination, there were no objective findings of any other 
symptoms.  The Veteran did not require assistive devices or aids.  
The Veteran himself reported that he experienced pain with 
walking and standing when he was close to having his nail cut.  
He indicated that after having the nail cut, he was fine for 
awhile until it began growing back and he had to return to the VA 
to have it cut again.  In other words, the primary symptom of 
pain described by the Veteran was not constant.  Accordingly, the 
Board is unable to find that the Veteran's symptoms should be 
considered moderately severe.  In sum, the symptoms of the 
Veteran's service-connected foot disability are adequately 
contemplated in the current 10 percent rating.  

In general, the schedular disability evaluations are determined 
by the application of a schedule of ratings which is based on 
average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  The application of such schedular criteria was 
discussed in great detail above.  To accord justice in an 
exceptional case where the schedular standards are found to be 
inadequate, the RO is authorized to refer the case to the Chief 
Benefits Director or the Director, Compensation and Pension 
Service for assignment of an extraschedular evaluation 
commensurate with the average earning capacity impairment.  38 
C.F.R. § 3.321(b)(1)).

The criterion for such an award is a finding that the case 
presents an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
application of regular schedular standards.  Id.  The Court has 
held that the Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance; however, the Board is not 
precluded from raising this question, and in fact is obligated to 
liberally read all documents and oral testimony of record and 
identify all potential theories of entitlement to a benefit under 
the law and regulations.  Floyd v. Brown, 9 Vet.App. 88 (1996).  
The Court further held that the Board must address referral under 
38 C.F.R. §3.321(b)(1) only where circumstances are presented 
which the Director of VA's Compensation and Pension Service might 
consider exceptional or unusual.  Shipwash v. Brown, 8 Vet.App. 
218, 227 (1995).

In Thun v. Peake, 22 Vet.App. 111 (2008), the Court clarified the 
analytical steps necessary to determine whether referral for 
extraschedular consideration is warranted.  Either the RO or the 
Board must first determine whether the schedular rating criteria 
reasonably describe the veteran's disability level and 
symptomatology.  Id. at 115.  If the schedular rating criteria do 
reasonably describe the veteran's disability level and 
symptomatology, the assigned schedular evaluation is adequate, 
referral for extraschedular consideration is not required, and 
the analysis stops.

If the RO or the Board finds that the schedular evaluation does 
not contemplate the veteran's level of disability and 
symptomatology, then either the RO or the Board must determine 
whether the veteran's exceptional disability picture includes 
other related factors such as marked interference with employment 
and frequent periods of hospitalization.  Id. at 116.  If this is 
the case, then the RO or the Board must refer the matter to the 
Under Secretary for Benefits or the Director of the Compensation 
and Pension Service for the third step of the analysis, 
determining whether justice requires assignment of an 
extraschedular rating.  Id.

In this case, the symptoms described by the Veteran fit squarely 
within the criteria found in the relevant Diagnostic Codes for 
the disability at issue.  In short, the rating criteria 
contemplate not only his symptoms but the severity of his 
disability.  For these reasons, referral for extraschedular 
consideration is not warranted.


ORDER

A rating in excess of 10 percent for the Veteran's service-
connected onychocryptosis, right hallux-medial border, is not 
warranted.  To that extent, the appeal is denied. 


REMAND

With respect to the issue of entitlement to TDIU, the Court has 
held that a request for TDIU, whether expressly raised by a 
Veteran or reasonably raised by the record, is not a separate 
claim for benefits, but rather involves an attempt to obtain an 
appropriate rating for a disability or disabilities, either as 
part of the initial adjudication of a claim or, if the disability 
upon which entitlement to TDIU is based has already been found to 
be service-connected, as part of a claim for increased 
compensation.  Rice v. Shinseki, 22 Vet.App. 447, 453-54 (2009).  
In light of the Court's decision in Rice, and given that the 
Veteran has indicated that he is unemployable due to his service-
connected disabilities, the Board directs to the RO to proceed 
with the appropriate development of this issue.   

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

1.  After undertaking any indicated 
development deemed warranted, the RO should 
issue the Veteran and his representative a 
supplemental statement of the case which 
provides him with citation to the 
applicable law and regulations pertaining 
to entitlement to a TDIU.  The Veteran and 
his representative should be afforded the 
appropriate opportunity to respond to the 
supplemental statement of the case.  
Thereafter, the case should be returned to 
the Board for further appellate 
consideration, if otherwise in order. 
  
 The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet.App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


